                         United States District Court
                       Western District of North Carolina
                              Statesville Division

       John Lewis Chambers,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                5:19-cv-00122-KDB
                                      )             5:17-cr-00020-KDB-DSC
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 31, 2019 Order.

                                               October 31, 2019
